Illinois Official Reports

                                          Appellate Court



                       Courts of Northbrook Condominium Ass’n v. Bhutani,
                                     2014 IL App (1st) 130417




Appellate Court              THE    COURTS        OF    NORTHBROOK        CONDOMINIUM
Caption                      ASSOCIATION, Plaintiff-Appellee, v. BALDEV BHUTANI,
                             Defendant-Appellant (Ravat Bhutani and All Unknown Occupants,
                             Defendants).


District & No.               First District, Fifth Division
                             Docket No. 1-13-0417


Filed                        March 14, 2014
Rehearing denied             April 17, 2014


Held                         In a forcible entry and detainer action to evict defendant from his
(Note: This syllabus         condominium, the judgment for plaintiff association was affirmed
constitutes no part of the   where the trial court had both subject matter and personal jurisdiction
opinion of the court but     over defendant, who was properly served with a 30-day notice and the
has been prepared by the     complaint and summons, the trial court did not abuse its discretion by
Reporter of Decisions        binding and certifying a supplement to the record on appeal, defendant
for the convenience of       waived any claim that plaintiff breached its fiduciary duty to
the reader.)                 defendant as to several issues not germane to the forcible entry and
                             detainer action, and defendant’s pro se motion to compel plaintiff to
                             comply with a prior order granting a stay of judgment was properly
                             denied, since that stay was not violated.


Decision Under               Appeal from the Circuit Court of Cook County, No. 12-M1-716751;
Review                       the Hon. David A. Skryd, Judge, presiding.



Judgment                     Affirmed.
     Counsel on                No brief filed for appellant.
     Appeal
                               Jennifer L. O’Reilly, of Levenfeld Pearlstein, LLC, of Chicago, for
                               appellee.




     Panel                     PRESIDING JUSTICE GORDON delivered the judgment of the
                               court, with opinion.
                               Justices McBride and Palmer concurred in the judgment and opinion.




                                                 OPINION

¶1         Plaintiff, the Courts of Northbrook Condominium Association, filed a forcible entry and
       detainer action to evict defendant townhouse co-owners Baldev Raj Bhutani and Ravat
       Bhutani, who is Baldev’s son, and to collect unpaid assessment fees that defendants owed to
       plaintiff. Defendants did not appear in court and the trial court entered a default judgment
       against them. Afterwards, defendant Baldev Bhutani (defendant) filed a pro se general
       appearance and a pro se motion to vacate the default judgment, claiming a lack of service of
       process. The trial court granted defendant’s pro se motion to vacate, but did not quash service.
       The case was set for trial, and the trial court entered a written order of possession and money
       judgment against defendant. The trial court then denied defendant’s pro se motion to
       reconsider when defendant was not present, and it later denied defendant leave to file a second
       pro se motion to reconsider.
¶2         Defendant appealed, and a different panel of this court granted defendant’s pro se motion
       for a stay of judgment pending this appeal. Defendant then filed a pro se motion to compel
       compliance with the prior panel’s order granting a stay of judgment, claiming that the order
       entitled him to retake possession of the townhouse, which the plaintiff refused to give to him.
       Later, on its own motion, the prior panel remanded the case to the trial court for consideration
       of defendant’s original pro se motion to reconsider since defendant was served notice of the
       hearing by email and claims he did not have the opportunity to argue the motion. After remand,
       the trial court heard arguments on defendant’s original pro se motion to reconsider and it again
       denied defendant’s motion. Defendant now appeals the second denial of his pro se motion to
       reconsider, and we have taken defendant’s pro se motion to compel under advisement with the
       case.
¶3         On appeal, defendant argues that the case should be reversed and remanded for a new trial
       because: (1) the trial court lacked subject matter jurisdiction; (2) the trial court lacked personal
       jurisdiction; (3) the trial court abused its discretion when it granted plaintiff’s motion to
       supplement the trial record; and (4) plaintiff breached its fiduciary duty to defendant.
       Additionally, defendant argues that plaintiff violated this court’s March 5, 2013, order granting


                                                    -2-
     a stay of judgment, and defendant requests that we grant his motion to compel compliance with
     this court’s order and hold plaintiff in contempt. For the following reasons, we affirm.

¶4                                        BACKGROUND
¶5       Defendant states in his brief to this court that in 2008, he and his son, Ravat Bhutani,
     purchased the townhouse in Northbrook, Illinois, and that the two moved into the townhouse
     together. Defendant further states that his son Ravat relocated to Maryland in early 2012, but
     defendant continued to reside in the townhouse until he was evicted in 2013.
¶6       In early 2012, the defendant stopped paying monthly assessment payments, and on April
     27, 2012, plaintiff issued a 30-day notice 1 pursuant to section 9-104.2 of the Forcible Entry
     and Detainer Act (735 ILCS 5/9-104.2 (West 2010)). The 30-day notice directed defendant and
     his son Ravat to pay $1,946.50 in unpaid monthly assessments, costs, and fees within 30 days.
     Two copies of the notice were sent by certified mail with return receipt requested. One copy
     was sent by certified mail to defendant at the address of the townhouse, but that notice was
     unclaimed and marked “return to sender” on June 1, 2012. The second copy of the notice was
     addressed to Ravat Bhutani at the same address and was received on April 31, 2012, but
     defendant claims that the signature on the return receipt was forged. 2 Plaintiff did not receive
     any money in response to the notice within the 30-day period and filed this forcible entry and
     detainer action against defendant, Ravat Bhutani, and all unknown occupants on July 17, 2012,
     seeking possession of the property and a money judgment for $3,048.25.
¶7       Defendant claims that he was never served with process in this action. The appellate record
     contains an affidavit from Michael Fahey, a special process server appointed by the trial court,
     in which he stated that on September 5, 2012, he arrived at the townhouse and a Middle
     Eastern man, approximately 55 years old, answered the door and identified himself as “Raj
     Bhutani.” 3 The man told Fahey that he lived in the household and that he was renting it from
     defendant, a relative who owned the home. Fahey told the man that he was serving a summons
     on “Baldev Bhutani,” which is defendant’s first and last name, and that Fahey had been
     instructed to leave the service documents with a member of the household. The unknown man
     accepted the documents. On August 21, 2012, an attorney on behalf of Ravat Bhutani,
     defendant’s son, signed a waiver of service of summons form at the request of plaintiff’s
     attorney, and that waiver was filed in the trial court on September 10, 2012.
¶8       The return date on the summons was seven days after Fahey served the papers and neither
     defendant nor his son Ravat appeared in court. As a result, the trial court entered a judgment
     against them awarding possession of the townhouse to plaintiff, plus a money judgment of
     $5,096.36 for damages, plus $651.36 for court costs.


         1
          The Forcible Entry and Detainer Act (735 ILCS 5/9-104.2 (West 2010)) provides that the
     defendant receives a demand letter and we will refer to the demand letter either as a demand letter or a
     30-day notice.

         2
          The signature on the return receipt begins with an “R” and the remainder is illegible.

         3
           Defendant identifies himself as “Baldev Raj Bhutani” in several of his pro se motions filed in both
     the trial court and appellate court, as well as in his reply brief.
                                                     -3-
¶9         On September 28, 2012, defendant filed a pro se general appearance, and on October 1,
       2012, he filed a pro se motion to vacate the judgment. In his pro se motion, defendant
       acknowledged that a court-appointed messenger left a copy of the summons in his son Ravat’s
       name at the townhouse, but defendant claimed that he was not served personally. Although
       Ravat told defendant that he intended to have an attorney file an appearance on Ravat’s behalf,
       defendant contacted the clerk of the circuit court on September 10, 2012, and learned that an
       appearance had not been filed. As a result, defendant filed a pro se general appearance on
       September 28, 2012, and he requested the trial court to vacate the default judgment against him
       and grant him 30 days to respond to the complaint. On October 3, 2012, the trial court entered
       a judgment for plaintiff in the amount of $1,312.50 for attorney fees.
¶ 10       The trial court granted defendant’s motion to vacate on October 15, 2012, and the matter
       was set for trial on October 24, 2012. On that day, the trial court entered an order of possession
       and money judgment of $5,288.25 in damages, $2,658.75 in attorney fees, and $632.86 in
       court costs for plaintiff. On the written order, the trial court noted in pen, “Counsel for plaintiff
       and witness present for trial. Defendant Baldev Bhutani present.” Although defendant has
       repeatedly claimed that he never received a trial, plaintiff states in its brief that the trial court
       conducted an “informal hearing” pursuant to Illinois Supreme Court Rule 286(b) (eff. Aug. 1,
       1992), which provides that the trial court may relax the rules of procedure and the rules of
       evidence to adjudicate a dispute in a small claims case. No transcript or report of proceedings
       of the October 24, 2012, hearing appears in the appellate record.
¶ 11       On November 21, 2012, defendant filed a pro se “Motion to Reconsider and Vacate Order
       of October 24, 2012.” In his pro se motion, defendant claims that the trial court entered its
       order of possession without a hearing or sworn testimony, and that it allowed plaintiff’s
       attorney to draft the written order. Defendant further argues that, since the only remedy
       provided by plaintiff’s bylaws was for plaintiff to obtain a lien on the townhouse, plaintiff was
       not allowed to seek a court order of eviction. Defendant attaches to his pro se motion copies of
       plaintiff’s bylaws, as well as a copy of plaintiff’s payment ledger, in which defendant is named
       as “Raj Bhutani.” 4 Defendant additionally claims to have mailed a $1,100 check to plaintiff as
       a show of “good faith.”
¶ 12       The trial court set defendant’s pro se motion to reconsider for a hearing on December 12,
       2012, but the case was transferred to a new judge who was not present that day. Defendant
       spoke with plaintiff and requested a hearing date for sometime after December 25, 2012, but
       plaintiff refused, claiming that defendant had already agreed to an earlier date. As a result,
       plaintiff filed a “Motion to Hear Defendant’s Motion to Reconsider and Vacate Judgment,”
       requesting a hearing on December 19, 2012. The notice of plaintiff’s motion indicates that
       defendant was notified of the motion by email on December 17, 2012. 5 Defendant did not
       appear in court on December 19, 2012, and the trial court denied defendant’s pro se motion to
       reconsider based on the written motion before the court.

           4
            As noted before, “Raj Bhutani” was the name of the person who answered the door according to
       the process server’s affidavit.

           5
             The trial court’s ruling on plaintiff’s motion does not appear in the appellate record. As we discuss
       later, the appellate court subsequently ruled that defendant was improperly served by email, without his
       consent.
                                                       -4-
¶ 13        On January 7, 2013, defendant filed a pro se “Motion for Leave to File Motion to Vacate
       and Motion to Dismiss.” Defendant claims in his pro se motion that he was not properly served
       with a summons, but he did not challenge the trial court’s jurisdiction, and he instead claims
       that the new trial judge was granted “limited subject matter jurisdiction” when the case was
       transferred on December 12, 2012. Defendant also argues that he should be granted leave to
       file his pro se motion to dismiss because: (1) plaintiff’s bylaws did not permit plaintiff to seek
       an order of eviction; (2) defendant did not receive a jury trial; (3) plaintiff failed to provide
       defendant a verified validation of debt statement pursuant to the Fair Debt Collection Practices
       Act (15 U.S.C. § 1692g (2006)); (4) the occupant ledger provided by plaintiff contains errors
       concerning defendant’s outstanding balance; and (5) defendant has shown good faith since he
       already paid $2,740 to plaintiff and promised to pay more once plaintiff provides an accurate
       debt statement. The trial court denied defendant leave to file his pro se motion on January 18,
       2013, and defendant filed a notice of appeal on January 31, 2013.
¶ 14        Defendant subsequently filed a pro se “Motion for Stay of Eviction Pending Appeal” on
       February 19, 2013, in the appellate court, in which defendant requested that the appellate court
       “grant a stay of judgment pending the outcome of this appeal.” A different panel of this court
       granted defendant’s pro se motion on March 5, 2013, and the next day, plaintiff filed a motion
       requesting clarification of that order. In the motion, plaintiff claims that the Cook County
       sheriff evicted defendant from the townhouse on February 13, 2013, six days before defendant
       filed his motion requesting a stay, and that the locks were changed and possession was already
       transferred to plaintiff. 6 As a result, plaintiff requested clarification as to whether we ordered
       plaintiff either: (1) to take no further action against defendant concerning the money judgment;
       or (2) to return possession of the townhouse to defendant. The prior panel denied plaintiff’s
       motion for clarification on March 11, 2013.
¶ 15        On March 14, 2013, plaintiff filed a motion to dismiss defendant’s appeal as untimely. On
       March 18, 2013, defendant filed a pro se motion to compel enforcement with this court’s
       March 5, 2013, order granting a stay. In his pro se motion, defendant complains that plaintiff
       violated the prior panel’s order by refusing to return possession of the townhouse, and
       defendant requested sanctions. We took defendant’s pro se motion with the case.
¶ 16        Plaintiff later withdrew its motion to dismiss, and on May 13, 2013, before the parties filed
       their briefs, a different panel of this court remanded the case on its own motion to the trial court
       for consideration of defendant’s November 21, 2012, pro se “Motion to Reconsider and Vacate
       the Circuit Court’s Order of October 24, 2012.” In remanding the case, the prior panel found
       that the notice of motion to hear defendant’s pro se motion to reconsider was improperly
       served on defendant by email without his permission, and as a result, the trial court’s order
       denying defendant’s pro se motion to reconsider was void. We retained jurisdiction of the case
       and stayed all pending matters until the trial court ruled on the motion to reconsider.
¶ 17        After remand, on May 23, 2013, the trial court held a hearing on defendant’s November 21,
       2012, pro se motion to reconsider. In the trial court, defendant argued: (1) that plaintiff did not
       serve him with statutory notice; (2) that plaintiff breached its contract with defendant by not
       complying with the bylaws in resolving the dispute; and (3) that plaintiff did not follow the
       procedures outlined in the Fair Debt Collection Practices Act (15 U.S.C. § 1692g).

           6
               The order of eviction does not appear in the appellate record, but defendant does not dispute this
       fact.
                                                         -5-
¶ 18       In response, plaintiff stated that there was a trial held on October 24, 2012, on this matter
       and that Karen Balinski, the property manager of the condo association, was present in court
       and was prepared to testify. Plaintiff also argued that defendant’s pro se motion to reconsider
       should be denied because defendant neither presented new evidence that was not discoverable
       at trial, nor claimed that there was a judicial error in interpreting the law. Plaintiff further
       claimed: (1) that both the 30-day notice and the service of summons were served on defendant,
       and that the trial court found that defendant was properly served; (2) that defendant never
       claimed at trial he was improperly served or that plaintiff violated its bylaws; and (3) that there
       was no violation of the Fair Debt Collection Practices Act (15 U.S.C. § 1692g) because
       defendant never requested an accounting before trial.
¶ 19       Defendant responded that there was no trial or testimony on October 24, 2012, and that
       plaintiff’s counsel had a woman standing next to her during the proceedings, but she never
       spoke or identified herself. After argument, the trial court denied defendant’s motion to
       reconsider, and this appeal proceeded.
¶ 20       On July 17, 2013, plaintiff filed a “Motion to Supplement Record on Appeal Instanter.” In
       its motion, plaintiff requested the trial court to bind and certify the supplemental record
       containing: (1) the 30-day notice; (2) the verified petition for attorney fees on September 7,
       2012; (3) the verified petition for attorney fees on October 23, 2012; and (4) plaintiff’s motion
       to hear defendant’s original motion to reconsider. In response, defendant argues that the
       documents are “duplicitous, deceptive, vague, and irrelevant” to the instant appeal, and he
       again claims that he never received a trial and that the documents were never presented as
       exhibits at trial. The trial court granted plaintiff’s motion to supplement the appellate record on
       August 14, 2013, and we granted plaintiff leave to supplement the record on October 21, 2013.

¶ 21                                            ANALYSIS
¶ 22        On appeal, defendant argues that this case should be reversed and remanded for a new trial
       because: (1) the trial court lacked subject matter jurisdiction and personal jurisdiction; (2) the
       trial court abused its discretion when it granted plaintiff’s motion to supplement the trial
       record; and (3) plaintiff breached several of its fiduciary duties to defendant. Additionally,
       defendant argues that plaintiff violated this court’s March 5, 2013, order granting a stay of
       judgment, and defendant requests that we grant his motion to compel compliance with this
       court’s prior order and hold plaintiff in contempt. For the following reasons, we affirm.

¶ 23                                   I. Subject Matter Jurisdiction
¶ 24       Defendant first argues that the trial court’s October 24, 2012, order awarding possession to
       plaintiff with a money judgment is void ab initio because the trial court did not have subject
       matter jurisdiction to hear the case.
¶ 25       “It is essential to the validity of a judgment that the court have both jurisdiction of the
       subject matter of the litigation and jurisdiction over the parties.” State Bank of Lake Zurich v.
       Thill, 113 Ill. 2d 294, 308 (1986). “ ‘[S]ubject matter jurisdiction’ refers to the power of a court
       to hear and determine cases of the general class to which the proceeding in question belongs.”
       Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334 (2002). A claim
       concerning the lack of subject matter jurisdiction may be raised at any time, even on appeal.
       City of Marseilles v. Radke, 287 Ill. App. 3d 757, 761 (1997). A trial court’s decision that it has
                                                    -6-
       subject matter jurisdiction is reviewed de novo. Keller v. Walker, 319 Ill. App. 3d 67, 70 (2001)
       (citing City of Marseilles v. Radke, 287 Ill. App. 3d 757, 761 (1997)). De novo consideration
       means we perform the same analysis that a trial judge would perform. Khan v. BDO Seidman,
       LLP, 408 Ill. App. 3d 564, 578 (2011).
¶ 26        In the case at bar, the trial court was conferred subject matter jurisdiction by the Forcible
       Entry and Detainer Act, which provides that “[t]he person entitled to the possession of lands or
       tenements may be restored thereto under any of the following circumstances: *** the owner of
       a unit fails or refuses to pay when due his or her proportionate share of the common expenses
       of such property.” 735 ILCS 5/9-102(a)(7) (West 2010). To confer subject matter jurisdiction
       to the trial court, a plaintiff must serve a demand on the owners of the property. 735 ILCS
       5/9-104.1(a) (West 2010). This demand “shall give the *** condominium unit owner, as the
       case may be, at least 30 days to satisfy the terms of the demand before an action is filed.” 735
       ILCS 5/9-104.1(a) (West 2010). The demand shall be served “by sending the demand thereof
       by registered or certified mail with return receipt requested to the last known address of such
       purchaser or condominium unit owner.” 735 ILCS 5/9-104.1(c) (West 2010).
¶ 27        Defendant claims that he was not properly served a 30-day notice because he never
       received it. The appellate record shows that a copy of the notice was sent by certified mail to
       “Baldev Bhutani” at the address of the townhouse. However, the envelope was marked as
       unclaimed and returned to sender on June 1, 2012. Defendant argues that since he never
       received the notice, the Forcible Entry and Detainer Act did not grant the trial court subject
       matter jurisdiction to hear the case.
¶ 28        However, the Forcible Entry and Detainer Act does not require that a defendant actually
       receive the 30-day notice to effectuate proper service. 735 ILCS 5/9-104.1(c) (West 2010)
       (“To be effective service under this Section, a demand sent by certified or registered mail to the
       last known address need not be received by the purchaser or condominium unit owner.”).
       Instead, the statute requires only that the notice be sent by certified mail to the last-known
       address of the owner. 735 ILCS 5/9-104.1(c) (West 2010). Here, plaintiff sent the 30-day
       notice by certified mail to defendant at the address of the townhouse, where defendant had
       been living for the past four years. Although defendant never claimed the letter, plaintiff
       followed the procedures outlined in the statute, and the trial court was conferred subject matter
       jurisdiction to hear the case.

¶ 29                                        II. Personal Jurisdiction
¶ 30       Next, defendant argues that he was never served with the complaint and summons, and as a
       result, the trial court did not have personal jurisdiction over him to enter a judgment.
¶ 31       Courts have no power to adjudicate a personal claim or obligation unless they have
       personal jurisdiction over the parties. Vanderbilt v. Vanderbilt, 354 U.S. 416, 418 (1957). “If a
       party is not properly served with summons, the trial court does not obtain personal jurisdiction
       over that party.” In re Marriage of Schmitt, 321 Ill. App. 3d 360, 367 (2001) (citing DiNardo v.
       Lamela, 183 Ill. App. 3d 1098, 1101 (1989)). Where a trial court does not obtain personal
       jurisdiction over a defendant, any order entered against him is void ab initio and subject to
       direct or collateral attack at any time. Schmitt, 321 Ill. App. 3d at 367 (citing DiNardo, 183 Ill.
       App. 3d at 1101). The issue of whether the trial court has personal jurisdiction over a party is
       also a matter of law to be reviewed de novo. White v. Ratcliffe, 285 Ill. App. 3d 758, 764

                                                    -7-
       (1996). As stated, de novo consideration means we perform the same analysis that a trial judge
       would perform. Khan, 408 Ill. App. 3d at 578.
¶ 32        Absent waiver, “personal jurisdiction can be acquired only by service of process in the
       manner directed by statute.” State Bank of Lake Zurich, 113 Ill. 2d at 308. According to the
       Illinois Code of Civil Procedure: “service of summons upon an individual defendant shall be
       made (1) by leaving a copy of the summons with the defendant personally, [or] (2) by leaving
       a copy at the defendant’s usual place of abode, with some person of the family or a person
       residing there, of the age of 13 years or upwards, and informing that person of the contents of
       the summons, provided the officer or other person making service shall also send a copy of the
       summons in a sealed envelope with postage fully prepaid, addressed to the defendant at his or
       her usual place of abode.” 735 ILCS 5/2-203(a) (West 2012).
¶ 33        In the instant case, the appellate record establishes that defendant was personally served in
       compliance with the Code of Civil Procedure. Michael Fahey, a special process server
       appointed by the trial court, stated in an affidavit that he served the complaint and summons at
       the townhouse on September 5, 2012. Fahey’s affidavit states that a 55-year-old Middle
       Eastern man answered the door and identified himself as “Raj Bhutani,” and he told Fahey that
       he lived in the townhouse and that he was related to defendant. Fahey described the contents of
       the service papers and “Raj Bhutani” accepted them. Fahey stated that he later mailed a copy of
       the same documents to the townhouse.
¶ 34        Fahey’s affidavit satisfies each of the elements required to establish proper service since a
       copy of the summons was left at defendant’s usual place of abode with a family member who
       resided there and was older than the age of 12. Furthermore, that family member was informed
       of the contents of the summons, and a copy of the summons was later mailed to defendant at
       that same address. Although defendant claims that he was never served personally, he does not
       dispute Fahey’s affidavit or the claim that this was his usual place of abode. As a result,
       defendant was properly served, and the trial court had personal jurisdiction over him in this
       case.

¶ 35                     III. Plaintiff’s Motion to Supplement Record on Appeal
¶ 36       Defendant also argues that the trial court abused its discretion when it granted plaintiff’s
       motion to supplement the appellate record with: (1) the 30-day notice; (2) the verified petition
       for attorney fees on September 7, 2012; (3) the verified petition for attorney fees on October
       23, 2012; and (4) plaintiff’s motion to hear defendant’s motion to reconsider. Defendant argues
       that, since he did not receive a trial and no exhibits or sworn testimony were presented during
       the proceedings on October 24, 2012, plaintiff’s motion to supplement is an attempt to
       “re-open the proofs” and retroactively restore the record in plaintiff’s favor. Defendant claims
       that the supplemented documents are new evidence, and he cites several factors that a court
       must consider in determining whether a party should be permitted to reopen a case. A-Tech
       Computer Services, Inc. v. Soo Hoo, 254 Ill. App. 3d 392, 402-03 (1993). Plaintiff responds
       that the case was adjudicated at an informal hearing on October 24, 2012, pursuant to Illinois
       Supreme Court Rule 286 (eff. Aug. 1, 1992), and as a result, the exhibits presented to the trial
       court were not contained in the record on appeal.
¶ 37       “Supreme Court Rule 329 permits the amendment of the record where there are material
       omissions or inaccuracies or if the record is otherwise insufficient to present fully and fairly the

                                                    -8-
       questions involved.” People v. Miller, 190 Ill. App. 3d 981, 988 (1989) (citing Ill. S. Ct. R. 329
       (eff. July 1, 1982)). Rule 329 is a “ ‘very broad provision’ ” that allows amendment of the
       record to supply an omission therefrom. Miller, 190 Ill. App. 3d at 988 (quoting People v.
       Chitwood, 67 Ill. 2d 443, 447 (1977)). Rule 329 states that “[a]ny controversy as to whether the
       record accurately discloses what occurred in the trial court shall be submitted to and settled by
       that court and the record made to conform to the truth.” Ill. S. Ct. R. 329 (eff. Jan. 1, 2006). “If
       necessary, a supplemental record may be certified and transmitted. The clerk of the circuit
       court shall prepare a bound and certified supplemental record which shall be filed in the
       reviewing court upon order issued pursuant to motion.” Ill. S. Ct. R. 329 (eff. Jan. 1, 2006).
¶ 38        Here, the trial court did not abuse its discretion because, by granting plaintiff’s motion, the
       trial court merely bound and certified the supplemental record. Ill. S. Ct. R. 329 (eff. Jan. 1,
       2006); Ill. App. Ct., First Dist., R. 19 (Sept. 1, 2004). Although the trial court may certify and
       transmit a supplemental record to the appellate court, the record may only be filed with leave of
       the appellate court pursuant to a motion. Ill. S. Ct. R. 329 (eff. Jan. 1, 2006); Ill. App. Ct., First
       Dist., R. 19 (Sept. 1, 2004). As stated, plaintiff later requested leave to file the bound and
       certified supplemental record in this court, and we granted that motion. As a result, the trial
       court did not abuse its discretion when it granted plaintiff’s motion because it was not tasked
       with any consideration other than binding and certifying the supplemental record.
¶ 39        Furthermore, we decline to reverse our prior order granting plaintiff leave to file the
       supplemental record because the supplemented documents are material omissions related to
       defendant’s claims. In this appeal, defendant argues that he never received a 30-day notice or
       verified accounting statement, which are the very documents that plaintiff sought to add to the
       record. Furthermore, the notice of plaintiff’s motion to hear defendant’s pro se motion to
       reconsider is the principal document upon which we previously remanded this case, and the
       absence of that document renders the appellate record incomplete. Although defendant claims
       that the documents were never presented at trial, the transcripts from the proceedings on
       October 24, 2012, are not contained in the appellate record, nor has a report of proceedings
       been obtained by defendant. As a result, we are not persuaded by defendant’s argument that the
       supplemental record introduces new evidence, and we decline to reverse our prior order
       granting plaintiff leave to file the supplemental record.

¶ 40                                         IV. Fiduciary Duty
¶ 41        Defendant additionally argues that plaintiff breached its fiduciary duty to defendant when
       it: (1) failed to comply with the Fair Debt Collection Practices Act (15 U.S.C. § 1692g); (2)
       failed to provide an accurate “account of the Owner” prior to filing the complaint; (3) failed to
       send a 30-day notice to all parties named in the complaint; and (4) failed to comply with our
       March 5, 2013, order granting a stay.
¶ 42        However, defendant has waived his argument that plaintiff breached a fiduciary duty
       because he raises the issue for the first time on appeal. A party may not ask this court to reverse
       a trial court’s decision “on grounds which the trial court was never asked to consider.” Pajic v.
       Old Republic Insurance Co., 394 Ill. App. 3d 1040, 1051 (2009). Here, the appellate record is
       silent as to whether defendant raised a fiduciary claim at trial because the record does not
       contain transcripts from the proceedings on October 24, 2012, nor has a report of proceedings
       been filed. “As a general rule, it is the appellant’s burden to provide a sufficiently complete
       record to allow for meaningful appellate review and all doubts arising from the incompleteness
                                                      -9-
       in the record will be resolved against the appellant.” People v. Salinas, 383 Ill. App. 3d 481,
       489-90 (2008) (citing Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984)). Furthermore,
       defendant did not raise the issue in any of his posttrial motions. Although defendant did allege
       that he was never served or provided with a verified accounting statement, he did not claim that
       these facts amounted to a breach of fiduciary duty by plaintiff. As a result, defendant has
       waived this issue on appeal.
¶ 43       Even if defendant did not waive the issue, his argument that plaintiff breached a fiduciary
       duty is not germane to a forcible entry and detainer action. “ ‘Forcible entry and detainer is a
       summary statutory proceeding to adjudicate rights to possession and is unhampered and
       unimpeded by questions of title and other collateral matters not directly connected with the
       question of possession.’ ” (Internal quotation marks omitted.) Spanish Court Two
       Condominium Ass’n v. Carlson, 2012 IL App (2d) 110473, ¶ 20 (quoting Rosewood Corp. v.
       Fisher, 46 Ill. 2d 249, 256 (1970)). Liability for breach of a fiduciary duty is a separate matter
       that is not directly connected with the question of possession in a forcible entry and detainer
       action. As such, defendant’s claims for breach of fiduciary duty are beyond the scope of the
       instant litigation.

¶ 44                                        V. Motion to Compel
¶ 45       Finally, defendant asks us to grant his pro se motion to compel enforcement with the prior
       panel’s March 5, 2013, order granting a stay of judgment. Defendant argues that this court’s
       order mandated that plaintiff return possession of the townhouse to defendant, which plaintiff
       has not done. In his briefs, defendant demands that plaintiff be held in contempt of court and
       sanctioned for not complying with our prior order. Defendant has not filed a petition for a rule
       to show cause to sanction plaintiff, and he instead cites Illinois Supreme Court Rule 375(a)
       (eff. Feb. 1, 1994), arguing that this court may on its own accord impose sanctions in
       circumstances in which a party or its attorney willfully fails to comply with the rules of
       appellate procedure.
¶ 46       However, plaintiff did not violate this court’s order because defendant was evicted from
       the townhouse prior to filing his pro se motion requesting a stay. The purpose of a stay granted
       by the appellate court is to maintain the status quo pending the appeal by suspending
       enforcement of a judgment. In re Marriage of Suriano, 324 Ill. App. 3d 839, 854 (2001).
       Plaintiff claims in its response to defendant’s pro se motion, as well as in its brief, that the
       sheriff enforced the order of possession on February 13, 2013, six days before defendant filed
       his pro se motion requesting a stay. Although there is no documentation in the appellate record
       showing when the eviction actually occurred, defendant does not dispute this fact or point to
       any evidence to suggest that he was evicted from the townhouse after we stayed the trial
       court’s judgment. Moreover, defendant’s pro se motion requested only a “stay of judgment of
       eviction” and did not request repossession, and the previous panel’s March 5, 2013, order did
       not instruct plaintiff to return possession of the townhouse. As a result, plaintiff did not violate
       this court’s prior order because plaintiff did not evict defendant after the judgment was stayed,
       and plaintiff was not ordered to return possession of the townhouse to defendant. Defendant’s
       pro se motion to compel is denied, and we decline to hold plaintiff in contempt.



                                                    - 10 -
¶ 47                                         CONCLUSION
¶ 48       For the foregoing reasons, we affirm. The trial court obtained both subject matter and
       personal jurisdiction because defendant was properly served the 30-day notice as well as the
       complaint and summons. Also, the trial court did not abuse its discretion when it bound and
       certified the supplemental record, and defendant has waived his claim of a breach of fiduciary
       duty since he did not raise the issue at trial. Lastly, we deny defendant’s pro se motion to
       compel since plaintiff did not violate this court’s prior order granting a stay.

¶ 49      Affirmed.




                                                 - 11 -